As filed with the Securities and Exchange Commission on September 19, 2013 1933 Act File No. 002-89287 1940 Act File No. 811-03967 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 60 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 62 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS INCOME FUNDS (Exact Name of Registrant as Specified in Charter) 40 Wall Street New York, New York 10005 (Address of Principal Executive Office) (Zip Code) Registrant's Telephone Number, Including Area Code: (212) 858-8000 Mary Carty, Esq. First Investors Income Funds 40 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on September 20, 2013, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE The sole purpose of this filing is to register with the Securities and Exchange Commission the Class A, Advisor Class and Institutional Class shares of the First Investors Floating Rate Fund, a new series of First Investors Income Funds (the “Trust”).No other series of the Trust is affected by this filing. FIRST INVESTORS INCOME FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for Class A, Advisor Class and Institutional Class shares of First Investors Floating Rate Fund Statement of Additional Information for Class A, Advisor Class and Institutional Class shares of First Investors Floating Rate Fund Part C – Other Information Signature Page Exhibits Income Funds Ticker Symbols Floating Rate Fund Class A: FRFDX Advisor Class: FRFEX Institutional Class: FRFNX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS P R O S P E C T U S IS September 20, 2013 TABLE OF CONTENTS THE FUND SUMMARY SECTION 1 Floating Rate Fund 1 THE FUND IN GREATER DETAIL 6 Floating Rate Fund 7 FUND MANAGEMENT IN GREATER DETAIL 11 SHAREHOLDER INFORMATION 12 How and when does the Fund price its shares? 12 What is the initial offering period? 12 How do I buy shares after the initial offering period? 13 How do I open an account? 13 What share classes are offered by the Fund? 14 What about accounts with multiple owners or representatives? 15 How do I make subsequent transactions? 16 How are transactions processed? 17 What are the sales charges? 19 Does the Fund or FIMCO make payments to financial intermediaries? 19 Are sales charge discounts and waivers available? 20 What are the Fund’s policies on frequent trading in the shares of the Fund? 25 What about dividends and capital gain distributions? 26 What about taxes? 26 What if my account falls below the minimum account requirement? 27 Householding policy 27 Other account privileges and policies 27 FINANCIAL HIGHLIGHTS 29 THE FUND SUMMARY SECTION FLOATING RATE FUND Investment Objective:The Fund seeks a high level of current income. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in certain classes of shares of First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 20 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-47 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Advisor Class Institutional Class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Advisor Class Institutional Class Management Fees 0.60% 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 0.00% 0.00% Other Expenses1 0.40% 0.37%3 0.22%3 Total Annual Fund Operating Expenses 1.30% 0.97% 0.82% Fee Limitation and/or Expense Reimbursement 0.20% 0.07% 0.12% Total Annual Fund Operating Expenses After Fee Limitation and/or Expense Reimbursement2 1.10% 0.90% 0.70% 1. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending September 30, 2014. 2. The Adviser has contractually agreed to limit fees and/or reimburse expenses of the Fund until at least October 1, 2014, to the extent that Total Annual Fund Operating Expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) exceed 1.10% for Class A, 0.90% for Advisor Class and 0.70% for Institutional Class shares.The Adviser can be reimbursed by the Fund within three years after the date the fee limitation and/or expense reimbursement has been made by the Adviser, provided that such repayment does not cause the expenses of the Fund’s Class A, Advisor Class or Institutional Class shares to exceed the applicable foregoing limits.The fee limitation and/or expense reimbursement may be terminated or amended prior to October 1, 2014, only with the approval of the Fund’s Board of Trustees. 3. The transfer agent has contractually agreed to limit transfer agency expenses of the Advisor and Institutional Class shares of the Fund until at least October 1, 2014, to the extent that transfer agency expenses exceed 0.20% for Advisor Class shares and 0.05% for Institutional Class shares.The transfer agent can be reimbursed by the Fund within three years after the date the expense limitation has been made, provided that such repayment does not cause the transfer agency expenses of the Fund’s Advisor Class and Institutional Class shares to exceed the foregoing limits. The expense limitation may be terminated or amended prior to October 1, 2014, only with the approval of the Fund’s Board of Trustees. 1 Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (except that the Example incorporates the fee limitation/expense reimbursement arrangement through October 1, 2014).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Class A shares Advisor Class shares Institutional Class shares Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund had not commenced operations prior to the date of this Prospectus. Principal Investment Strategies:Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in floating rate loans and/or bonds.Floating rate loans represent amounts borrowed by companies or other entities from banks and other lenders, which have interest rates that reset periodically (annually or more frequently), generally based on a common interest rate index or another base rate.In many cases, they are issued in connection with recapitalizations, acquisitions, leveraged buyouts and refinancings. The Fund will normally invest the majority of its assets in U.S. dollar denominated senior secured floating rate loans and/or bonds.A senior floating rate loan typically has priority with respect to payment (to the extent assets are available) in the event of bankruptcy.The Fund generally will acquire floating rate loans as assignments from lenders. The Fund may invest in floating rate loans and/or bonds of any maturity or credit quality, but typically will invest in short duration, below investment grade floating rate loans and/or bonds (commonly referred to as “high-yield” or “junk” bonds) that the subadviser believes have attractive risk/reward characteristics and which are issued by U.S. corporations and/or foreign corporations in U.S. dollars. The subadviser generally attempts to reduce the impact on the Fund from changing interest rates by investing in securities with shorter durations.Duration is a measurement of a loan’s or bond’s sensitivity to changes in interest rates.In general, the longer the duration of loans and/or bonds, the greater the likelihood that an increase in interest rates would cause a decline in the price of the Fund’s shares. The subadviser believes that the Fund’s short duration approach potentially reduces the risk to the portfolio if interest rates should rise. The Fund generally invests in below investment grade securities that are rated from BB+ to B- by Standard & Poor’s Ratings Services, Ba1 through B3 by Moody’s Investors Service, Inc., or which are deemed to be of equivalent credit quality by the subadviser. The Fund will primarily invest in high yield floating rate loans 2 and/or bonds, and may invest, to a lesser degree, in fixed-rate bonds. Although the subadviser will consider ratings assigned by ratings agencies in selecting floating rate loans and/or bonds, it relies principally on its own research and investment analysis.The subadviser selects a loan and/or bond based on a rigorous bottom-up evaluation of each company and each loan or security in the Fund’s portfolio.The subadviser considers both company-specific quantitative and qualitative factors including: a company’s managerial strength and commitment to debt repayment; anticipated cash flow; debt maturity schedules; borrowing requirements; use of borrowing proceeds; asset coverage; earnings prospects; impacting legislation, regulation, or litigation; and the strength and depth of the protections afforded the lender through the documentation governing the bank loan or bond issuance. The Fund may sell a holding when it meets the portfolio manager’s expectations, no longer offers compelling relative value, shows deteriorating fundamentals, or if it falls short of the portfolio manager’s expectations.The portfolio manager may also decide to continue to hold a loan or bond (or related securities) after a default.The Fund may borrow from banks, on a secured or unsecured basis and at fixed or variable rates of interest in order to maintain the liquidity necessary to meet redemptions. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who: n Are seeking an investment that offers a high level of current income, n Are willing to accept fluctuations in the value of their investment and the income it produces as a result of changes in interest rates and the economy, n Are willing to accept possible loss of principal and accept a high degree of credit risk and market volatility, and n Have a long-term investment horizon and are able to ride out market cycles. Here are the principal risks of investing in the Fund: Floating Rate Loan Risk.The value of any collateral securing a floating rate loan may decline, be insufficient to meet the obligations of the borrower, or be difficult or costly to liquidate.In the event of a default, the Fund may have difficulty collecting on any collateral and a floating rate loan can decline significantly in value.The Fund’s access to collateral may also be limited by bankruptcy or other insolvency laws.In addition, high yield floating rate loans usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market. Senior Loan Risk.Senior loan prices may be adversely affected by supply and demand imbalances caused by conditions in the senior loan market or related markets.Although senior floating rate loans may be senior to equity and debt securities in the borrower’s capital structure, the loans may be subordinated to other obligations of the borrower or its subsidiaries. Credit Risk.This is the risk that an issuer of bonds and other debt securities, including loans, will be unable to pay interest or principal when due. High Yield Securities Risk.High yield bonds and other types of high yield debt securities, including floating rate loans, have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings.High yield securities, commonly referred to as junk bonds, are considered to be inherently speculative due to the risk associated with the issuer’s continuing ability to make principal and interest payments.During times of economic downturn, issuers of high yield debt securities may not have the ability to access the 3 credit markets to refinance their bonds or meet other credit obligations. Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Floating rate loans and bonds generally are less sensitive than fixed-rate instruments to interest rate changes, but they could remain sensitive to short-term interest rate changes.The interest rates on senior loans adjust periodically and may not correlate to prevailing interest rates during the periods between rate adjustments. Foreign Loan Risk.A loan and/or bond issued in the U.S. by a foreign corporation or its subsidiary may be subject to risks associated with certain regulatory, economic and political conditions of the issuer’s foreign country and, in event of default, it may be difficult for the Fund to pursue its rights against the issuer in that country’s courts. Borrowing Risk.The Fund may borrow from banks by obtaining a line of credit to meet certain redemptions.If the Fund is not able to extend its credit arrangement, it may be required to liquidate holdings at unfavorable prices.Borrowings involve additional expense to the Fund. Market Risk.The entire high yield loan and bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market volatility, large sustained sales of high yield bonds by major investors, high-profile defaults or the market’s psychology.This degree of volatility in the high yield market is usually associated more with stocks than bonds. Liquidity Risk.Floating rate loans generally are subject to legal or contractual restrictions on resale and may trade infrequently.High yield debt securities tend to be less liquid than higher quality debt securities.It may be difficult to sell high yield debt securities and floating rate loans at a reasonable price or at a particular time.Assignments of bank loans and bonds also may be less liquid at times, because of potential delays in the settlement process or restrictions on resale. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:Performance information for the Fund is not provided because the Fund had not commenced operations prior to the date of this prospectus.When available, performance for the Fund can be accessed by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser and Muzinich & Co., Inc. (“Muzinich”) serves as the subadviser of the Fund. Portfolio Manager:The Fund is managed by Muzinich by investment professionals who have active roles in managing the Fund.David A. Bowen, CFA, Dennis V. Dowden, CFA, and Bryan Petermann have served as Portfolio Managers of the Fund since its inception in 2013. 4 Purchase and Sale of Fund Shares:You may purchase or redeem shares of the Fund on any business day by: contacting your financial intermediary in accordance with its policies; writing to the Fund’s transfer agent at the following address: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837; or calling the Fund’s transfer agent at 1 (800) 423-4026.The minimum initial purchase for Class A shares and Advisor Class shares is $1,000.The minimum initial purchase for Institutional Class shares is $2,000,000.The minimum initial purchase is reduced for certain types of accounts and also for accounts that are eligible to be opened under a systematic investment plan.Subsequent investments can be made in any U.S. dollar amount. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or individual retirement account, in which case the withdrawal of your investment from a tax-deferred account may be taxable. Payments to Broker-Dealers and Other Financial Intermediaries:The Fund is primarily sold to retail investors through its principal underwriter, First Investors Corporation (“FIC”), which is an affiliate of the Fund’s adviser, and both are subsidiaries of the same holding company.FIC pays its representatives a higher level of compensation for selling First Investors Funds than for selling other funds.The Funds also may be sold through unaffiliated broker-dealers and other financial intermediaries, which receive compensation for selling First Investors Funds.These payments may create a conflict of interest by influencing representatives, broker-dealers or other financial intermediaries to recommend First Investors Funds, including the Fund, over other funds.For more information ask your representative or your financial intermediary, see the Fund’s Statement of Additional Information or visit First Investors’ or your financial intermediary’s website. 5 THE FUND IN GREATER DETAIL The following sections provide more information about the Fund’s investment objective, principal investment strategies and principal risks.To help you decide if the Fund may be right for you, we have also included examples of who should consider buying the Fund. You should keep in mind that the Fund is not a complete investment program.For most investors, a complete investment program should include stock, bond and money market funds.While stocks have historically outperformed other categories of investments over long periods of time, they generally carry higher risks.There have also been extended periods during which bonds and money market instruments have outperformed stocks.By allocating your assets among different types of funds, you can reduce the overall risk of your portfolio.Of course, even a diversified investment program can result in a loss. The Fund’s investment objective is non-fundamental, which means that the Board of Trustees may change the Fund’s investment objective without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstances or other events. 6 FLOATING RATE FUND What are the Floating Rate Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks a high level of current income. Principal Investment Strategies: Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in floating rate loans and/or bonds.The Fund will provide shareholders with at least 60 days notice before changing this 80% policy.Floating rate loans represent amounts borrowed by companies or other entities from banks and other lenders, which have interest rates that reset periodically (annually or more frequently).The interest rates on floating rate loans are generally based on a percentage above LIBOR (the London Interbank Offered Rate), a U.S. bank’s prime or base rate, the overnight federal funds rate, or another rate.In many cases, they are issued in connection with recapitalizations, acquisitions, leveraged buyouts and refinancings. The Fund will normally invest the majority of its assets in U.S. dollar denominated senior secured floating rate loans and/or bonds.A senior floating rate loan typically has priority with respect to payment (to the extent assets are available) in the event of bankruptcy.The Fund generally will acquire floating rate loans as assignments from lenders. The Fund may invest in floating rate loans and/or bonds of any maturity or credit quality, but typically will invest in short duration, below investment grade floating rate loans and/or bonds (commonly referred to as “high-yield” or “junk” bonds) that the subadviser believes have attractive risk/reward characteristics and which are issued by U.S. corporations and/or foreign corporations in U.S. dollars. The subadviser generally attempts to reduce the impact on the Fund from changing interest rates by investing in securities with shorter durations.Duration is a measurement of a loan’s or bond’s sensitivity to changes in interest rates.In general, the longer the duration of loans and/or bonds, the greater the likelihood that an increase in interest rates would cause a decline in the price of the Fund’s shares.The subadviser believes that the Fund’s short duration approach potentially reduces the risk to the portfolio if interest rates should rise. As part of the Fund’s below investment grade debt instruments investment strategy, the subadviser generally invests in instruments that are rated BB+ through B- by Standard & Poor’s Rating Services or Ba1 through B3 by Moody’s Investors Service, Inc., or an equivalent quality rating from another nationally recognized statistical ratings organization, or which are deemed to be of equivalent credit quality by the subadviser.Bank loans (which are types of floating rate instruments) are a form of financing for corporations that (1) are typically secured by specific collateral or assets of the issuer or borrower, (2) will usually have claims senior to those of other parties who hold unsecured instruments, and (3) will feature interest rates that adjust or “float” periodically (generally with reference to a base lending rate such as LIBOR, plus a premium).The Fund primarily invests in high yield floating rate loans and/or bonds, and may invest, to a lesser degree, in fixed-rate bonds. 7 Although the subadviser will consider ratings assigned by ratings agencies in selecting loans and/or bonds, it relies principally on its own research and investment analysis.By applying a rigorous bottom-up evaluation of each company and each loan or security in the Fund’s portfolio, the subadviser seeks to reduce the risk of default inherent in such high yield securities.The subadviser believes that by diversifying the Fund’s portfolio securities, the impact of potential default can be reduced.The subadviser considers both company-specific quantitative and qualitative factors in selecting debt instruments in which to invest and integrates that research with its views on the broader economy.Some of the factors the Fund may consider include: the overall economic outlook; the outlook for an issuer’s industry and an issuer’s competitive position therein; a company’s managerial strength and commitment to debt repayment; a company’s anticipated cash flow; a company’s debt maturity schedules; a company’s borrowing requirements; a company’s use of borrowing proceeds; a company’s asset coverage; a company’s earnings prospects; impacting legislation, regulation, or litigation; and the strength and depth of the protections afforded the lender through the documentation governing the bank loan or bond issuance. The Fund may sell a holding when it meets the portfolio manager’s expectations, no longer offers compelling relative value, shows deteriorating fundamentals, or if it falls short of the portfolio manager’s expectations.The portfolio manager may also decide to continue to hold a bond or loan (or related securities) after a default. The Fund may borrow from banks on a secured or unsecured basis and at fixed or variable rates of interest in order to maintain the liquidity necessary to meet redemptions.The Investment Company Act of 1940, as amended, requires the Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.This allows the Fund to borrow for such purposes an amount equal to as much as 33 1/3% of the value of its total assets, although the Fund currently anticipates that its borrowings generally will not approach that level. The Fund reserves the right to take temporary defensive positions that are inconsistent with its principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, when available, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Floating Rate Loan Risk: The value of any collateral securing a floating rate loan may decline, be insufficient to meet the obligations of the borrower, or be difficult or costly to liquidate. In the event of a default, the Fund may have difficulty collecting on any collateral, would not have the ability to collect on any collateral for an uncollateralized loan, and a floating rate loan can decline significantly in value.The Fund’s access to collateral may also be limited by bankruptcy or other insolvency laws.Difficulty in selling a floating rate loan can result in a loss.In addition, high yield floating rate loans, like high-yield debt securities, or junk bonds, usually are more credit sensitive than interest 8 rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market. Senior Loan Risk. Senior loan prices may be adversely affected by supply and demand imbalances caused by conditions in the senior loan market or related markets.Although senior floating rate loans may be senior to equity and debt securities in the borrower’s capital structure, the loans may be subordinated to other obligations of the borrower or its subsidiaries. Credit Risk: This is the risk that an issuer of bonds and other debt securities, including loans, will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer.Changes in the financial condition of an issuer, general economic conditions and specific economic conditions that affect a particular type of issuer can impact the credit quality of an issuer.Such changes may weaken an issuer’s ability to make payments of principal or interest, or cause an issuer to fail to make timely payments of interest or principal. High Yield Securities Risk: High yield bonds and other types of high yield debt securities, including floating rate loans, have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings.High yield securities, commonly referred to as junk bonds, are considered to be inherently speculative due to the risk associated with the issuer’s continuing ability to make principal and interest payments.Lower quality debt securities generally tend to be more sensitive to these changes than higher quality debt securities.While credit ratings may be available to assist in evaluating an issuer’s credit quality, they may not accurately predict an issuer’s ability to make timely payment of principal and interest.During times of economic downturn, issuers of high yield debt securities may not have the ability to access the credit markets to refinance their bonds or meet other credit obligations. Interest Rate Risk: The market values of high yield bonds and other debt securities, including loans, are affected by changes in interest rates.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Generally, the longer the maturity and duration of a debt security, the greater its sensitivity to interest rates.Floating rate loans and bonds generally are less sensitive to short-term interest rate changes than fixed-rate instruments, but they could remain sensitive to short-term interest rate changes.The interest rates on senior loans adjust periodically and may not correlate to prevailing interest rates during the periods between rate adjustments. The impact of interest rate changes on the Fund’s yield will also be affected by whether, and the extent to which, the floating rate loans in the Fund’s portfolio are subject to floors on the LIBOR base rate on which interest is calculated for such loans (a “LIBOR floor”).So long as the base rate for a loan remains under the LIBOR floor, changes in short-term interest rates will not affect the yield on such loans. Foreign Loan Risk: A loan and/or bond issued in the U.S. by a foreign corporation or its subsidiary may be subject to risks associated with certain regulatory, economic and political conditions of the issuer’s foreign country and, in event of default, it may be difficult for the Fund to pursue its rights against the issuer in that country’s courts. Borrowing Risk: The Fund may borrow from banks by obtaining a line of credit to meet certain redemptions.There is no assurance that the Fund will be able to establish and maintain an appropriate line of credit.Upon the expiration of the term of a credit arrangement, the lender 9 may not be willing to extend further credit to the Fund or may only be willing to do so at an increased cost to the Fund.If the Fund is not able to extend its credit arrangement, it may be required to liquidate holdings at unfavorable prices.In connection with its borrowings, the Fund will be required to maintain specified asset coverage with respect to such borrowings by both the 1940 Act and the terms of its credit facility with the lender.The Fund may be required to dispose of portfolio investments on unfavorable terms if market fluctuations or other factors reduce the required asset coverage to less than the prescribed amount.Borrowings involve additional expense to the Fund. Market Risk: The entire high yield loan and bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market volatility, large sustained sales of high yield bonds by major investors, high-profile defaults or the market’s psychology.This degree of volatility in the high yield market is usually associated more with stocks than bonds.The prices of high yield bonds and other high yield debt securities held by the Fund could decline not only due to a deterioration in the financial condition of the issuers of such bonds, but also due to overall movements in the high yield market.Markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when prices generally go down, referred to as “bear” markets. Liquidity Risk: Floating rate loans generally are subject to legal or contractual restrictions on resale, may trade infrequently and value may be impaired when the Fund needs to liquidate these loans.High yield debt securities tend to be less liquid than higher quality debt securities, meaning that it may be difficult to sell high yield debt securities and floating rate loans at a reasonable price or at a particular time, particularly if there is a deterioration in the economy or in the financial prospects of their issuers.As a result, the prices of high yield debt securities may be subject to wide price fluctuations due to liquidity concerns.This may have a negative impact on the Fund’s performance.Assignments of bank loans and bonds also may be less liquid at times, because of potential delays in the settlement process or restrictions on resale. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. Who should consider buying the Floating Rate Fund? The Floating Rate Fund is most appropriately used to add diversification to an investment portfolio.The Fund is intended for investors who: n Are seeking an investment that offers a high level of current income, n Are willing to accept fluctuations in the value of their investment and the income it produces as a result of changes in interest rates and the economy, n Are willing to accept possible loss of principal and accept a high degree of credit risk and market volatility, and n Have a long-term investment horizon and are able to ride out market cycles. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 10 FUND MANAGEMENT IN GREATER DETAIL The Fund’s Adviser and Subadviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to the Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 40 Wall Street, New York, NY 10005.As of July 31, 2013, FIMCO served as investment adviser to 40 mutual funds or series of funds with total net assets of approximately $9.0 billion.FIMCO supervises all aspects of each Fund's operations.For the current fiscal year, FIMCO will receive an advisory fee of 0.60% of the Fund’s average daily net assets. Muzinich & Co., Inc. (“Muzinich”) serves as the investment subadviser of the Fund.Muzinich has discretionary trading authority over all of the Fund’s assets, subject to continuing oversight and supervision by FIMCO and the Fund’s Board of Trustees.Muzinich is located at 450 Park Avenue, New York, NY 10022.Muzinich is an institutional asset manager specializing in high yield bond portfolio and other credit-oriented strategies.As of July 31, 2013, Muzinich managed approximately $25.4 billion in assets. The Fund is managed by a team of investment professionals who have active roles in managing the Fund, including the following: David A. Bowen, CFA, who joined Muzinich in 1999; Dennis V. Dowden, Portfolio Manager, who joined Muzinich in 2001; and Bryan Petermann, Portfolio Manager, who joined Muzinich in 2010 and prior thereto served as Managing Director, Head of High Yield, at Pinebridge Investments (f/k/a AIG Investments), for the last 5 years of his tenure (2000-2010).Each investment professional has been a Portfolio Manager of the Fund since its inception in 2013.Mr. Dowden and Mr. Petermann also serve as Portfolio Managers of other First Investors Funds. Other Information. Descriptions of the factors considered by the Board of Trustees in approving the foregoing Advisory and Subadvisory Agreements will be available in the Fund’s Semi-Annual Report to shareholders for the period ending March 31, 2014. The Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. The Fund has received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Fund’s shareholders but subject to the approval of the Fund’s Board of Trustees.FIMCO has ultimate responsibility, subject to oversight by the Fund’s Board of Trustees, and certain other conditions, to oversee the subadvisers and recommend their hiring, termination and replacement.In the event that a subadviser is added or modified, the prospectus will be supplemented. The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940.First Investors Income Funds, on behalf of the Fund, has claimed an exemption from registration with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator under the Commodity Exchange Act (“CEA”) and the Adviser is exempt from registration as a commodity trading advisor under CFTC Regulation 4.14(a)(8). The following is information about the index that will be used by the Fund in the Average Annual Total Returns table as a benchmark for its performance. Credit Suisse Institutional Leveraged Loan Index is a sub-index of the Credit Suisse Leveraged Loan Index, which contains only institutional loan facilities priced above 90, excluding Term Loan and Term Loan A facilities and loans rated CC, C or in default.It is designed to more closely reflect the investment criteria of institutional investors. 11 SHAREHOLDER INFORMATION How and when does the Fund price its shares? The share price (which is called "net asset value" or "NAV" per share) for the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of the Fund will not be priced on the days on which the NYSE is closed for trading, such as on most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing.To calculate the NAV, the Fund first values its assets, subtracts its liabilities and then divides the balance, called net assets, by the number of shares outstanding.The prices or NAVs of each share class will generally differ because they have different expenses. The Fund generally values its investments based upon its last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Fund under procedures that have been approved by the Board of Trustees of the Fund.The Fund may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news; general market movements;sector movements; or movements of similar securities. In the event that a security is priced using fair value pricing, the Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or more securities held by the Fund could cause the Fund’s net asset value to be materially different than if the Fund had employed market values in pricing its securities. What is the initial offering period? The Fund initially will offer its shares for sale during a period from October 7, 2013 to the close of business on October 18, 2013 (“Offering Period”).During the Offering Period, Class A shares will be offered at a price of $10.00 per share, plus the applicable front-end sales load and Advisor Class shares and Institutional Class shares will be offered at $10.00 per share.The sales loads are discussed further in this prospectus.The minimum initial investment during the Offering Period is $1,000 for Class A shares and Advisor Class shares and $2,000,000 for 12 Institutional Class shares.The Fund reserves the right to waive the minimum initial account size requirement for Institutional Class shares. During the Offering Period, investors can place orders for the Fund through any financial representative of First Investors Corporation (“FIC”).A First Investors Fund that is eligible to invest in the Fund also may place orders for Fund shares during the Offering Period.Any payments that accompany such orders will be held in an escrow account until the end of the Offering Period.After the completion of the Offering Period, the net amount to be invested will be transferred to the Fund, Fund shares will be issued and the Fund will commence operations. You may rescind your order any time prior to the end of the Offering Period and your full payment will be returned to you.Although the Fund does not have any current intention to do so, the Fund may withdraw, cancel, extend or modify the Offering Period without notice.The Fund does not have any minimum amount that it must receive before it will complete the offering.The Fund reserves the right to refuse any particular order, without prior notice, if the Fund determines that it is in its best interest to do so. How do I buy shares after the initial offering period? After the Offering Period has ended, you may buy shares of the Fund through a registered representative of FIC or through another authorized broker-dealer as further described below under “How do I open an account”. How do I open an account? You can open an account through a representative of the Fund’s principal underwriter, First Investors Corporation, or any other broker-dealer, insurance company, third party administrator or other financial intermediary that is authorized to sell the Fund (collectively, your “Representative”).It is generally our policy to only open accounts for U.S. citizens or resident aliens.Accounts may be established in a variety of different registration options, including individual, joint and trust registrations.Shares that you purchase through a financial intermediary may be held in your account with that firm.Your Representative may help you complete the necessary paperwork to open a new account.Your Representative will transmit your request to the Fund and may charge you a fee for this service.Please contact your Representative for more information on how to open an account. The Fund offers several different share classes.Each share class has its own investment eligibility criteria, fees, expenses and other features.Not all share classes may be available to you.When deciding which share class to invest in, you should consider the amount you plan to invest, the fees and expenses for each share class and any sales charge discounts or waivers which may be available to you.Your Representative can assist you in determining which share classes are available to you.Moreover, you should consider any other fees and/or charges your Representative may charge you in addition to the fees and/or charges disclosed in this prospectus.The various types of registrations and additional information about sales charge waivers and discounts (discussed below) are described in the Fund’s Statement of Additional Information (“SAI”).The SAI is available free of charge by calling 1 (800) 423-4026, by visiting our website at www.firstinvestors.com or by visiting the SEC’s website at www.sec.gov. Investors investing in the Fund through a financial intermediary should consult with their financial intermediary for information regarding investment minimums, how to purchase and redeem shares, and applicable fees.If you establish an account through a financial intermediary, the investment minimums described in this prospectus may not apply.Your financial intermediary also may charge fees that are in addition to those described in this prospectus. Federal law, including the USA PATRIOT Act, requires all financial institutions to obtain, 13 verify and record information that identifies each person who opens an account.Therefore, if you are a new customer, you will be asked to provide certain information before your account may be opened, including your name, residential street address, date of birth, social security or taxpayer identification number (“TIN”), citizenship status and other information that will allow you to be identified.You may also be asked to provide certain government issued documents, such as your driver’s license or passport, or other identifying documents.In certain circumstances, this information may be obtained and verified with respect to any person authorized to effect transactions in an account.The Fund and your financial intermediary may reject your new account application if the required identifying information is not provided. In addition to the identifying requirements described above, if the Fund is unable to verify your identity to its satisfaction within a maximum of 60 days of opening your account, the Fund will restrict most types of investments in your account.The Fund reserves the right to liquidate your account at the current net asset value if the Fund has not been able to verify your identity within a maximum of 90 days of opening the account or if the Fund has questions concerning the purpose of the account that have not been adequately explained.The Fund may, in its sole discretion, refuse to establish, restrict or liquidate your account without waiting for the prescribed periods if the Fund believes for any reason that a more timely resolution is necessary or appropriate.The Fund is not responsible for any loss that may occur and the Fund will not refund any sales charge or contingent deferred sales charge (“CDSC”) that you may incur as a result of their decision to liquidate an account. What share classes are offered by the Fund? Not all classes of shares of the Fund may be available in all jurisdictions. Class A shares:Class A shares of the Fund are available to all investors.Class A shares of the Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your purchase, as illustrated in the Class A shares chart that can be found in the section of this prospectus titled “What are the sales charges?”.Class A shares sold without a sales charge may in some circumstances be subject to a CDSC, which is also described in the Class A shares chart. The minimum account size for a Class A account is $1,000 for a non-retirement account and $500 for a Roth or Traditional IRA account.The Fund offers lower initial minimum investment requirements for certain types of Class A accounts and may waive the minimum account requirement if you maintain a systematic investment program. Advisor Class shares:Advisor Class shares of the Fund are available to fee-based advisory programs sponsored or maintained by a financial intermediary such as a registered investment advisor, who invests at least $100,000 in the aggregate in the Fund, and to certain retirement plan service provider platforms.The Fund may accept, in its sole discretion, investments in Advisor Class shares from purchasers not listed above.Advisor Class requires a minimum initial investment of $1,000 per Fund account.The Fund reserves the right to waive the minimum initial account size requirement for Advisor Class shares in certain cases.Advisor Class shares of the Fund are sold at the net asset value and do not charge 12b-1 fees. Institutional Class shares:Institutional Class shares of the Fund are available to certain retirement plan service provider platforms, individuals, corporations, registered investment companies, trust companies, 14 endowments and foundations. The Fund may accept, in its sole discretion, investments in Institutional Class shares from purchasers not listed above. There is a minimum initial investment of $2,000,000 per Fund account. The Fund reserves the right to waive the minimum initial account size requirement for Institutional Class shares in certain cases. Institutional Class shares of the Fund are sold at the net asset value and do not charge 12b-1 fees. What about accounts with multiple owners or representatives? The following applies with respect to accounts opened with the Fund.If you purchased shares through a financial intermediary, the following policies may not apply.Please contact your financial intermediary for additional information. If you open an account that has more than one legal owner or legal representative, the Fund will accept oral or written instructions of any type without limitation from any one of the owners or representatives as long as the account has telephone privileges and a signature guarantee is not required to process the transaction.For example, if you open a joint account, any one of the joint tenants may, acting alone and without the consent of the other joint tenants, give the Fund instructions, by telephone or in writing, to (a) redeem shares to the address of record for the account, (b) redeem shares to a pre-designated bank account that may not be owned by you, (c) exchange shares, (d) exchange shares into a joint money market fund account that has check-writing privileges that can be used by any one owner, and (e) change the address of record on the account.The Fund (and its affiliates) has no liability for honoring the instructions of any one joint owner; it has no responsibility for questioning the propriety of instructions of any one joint owner; and it has no obligation to notify joint tenants of transactions in their account other than by sending a single confirmation statement to the address of record or by electronic delivery (if elected).The principle of “notice to one is notice to all” applies.Thus, to the extent permitted by law, we are legally considered to have fulfilled all of our obligations to all joint tenants if we fulfill them with respect to one of the joint tenants.If you open or maintain a joint account, you consent to this policy. Similarly, in the case of an account opened for a trust, a partnership, a corporation, or other entity, it is our policy to accept oral or written instructions from any of the persons designated as having authority over the account as long as the account has telephone privileges.Thus, any one of the designated persons is authorized to provide us with instructions of any type without limitation, including instructions to redeem or transfer funds to other persons.We have no responsibility for reviewing trusts, partnership agreements, articles of incorporation, by-laws or similar documents, whether provided to us or not, to determine if they contain any restrictions on the authority of any one authorized person to provide us with instructions or to control the account.We may send confirmations, statements and other required information to any one of the authorized persons at the address of record for the account or by electronic delivery (if elected).We have no obligation to question the purpose or propriety of any instruction of any authorized person or to let other authorized persons know about any transactions or changes that have been made to the account.If you open or maintain an account for an entity, you consent to this policy. If you do not want any one registered owner or representative on your account to have such flexibility and authority, you must instruct the Fund that you do not authorize it to accept instructions from less than all owners or representatives.You should be aware that this could cause you to incur delays, potential market losses, and additional expenses.You should also be aware that written instructions signed by all owners or representatives may be 15 required to establish certain privileges and for any transaction that requires a signature guarantee under the Fund’s policies.The Fund reserves the right to change its policies concerning accounts with multiple owners or representatives without prior notice. How do I make subsequent transactions? Shareholders may make additional purchases in any dollar amount into accounts that have a broker-dealer of record.The following describes how you can make such subsequent transactions if your account is registered in your name with our transfer agent and your financial intermediary does not control your account.If your shares are held in an omnibus account or your account is controlled by your financial intermediary, you must contact your Representative or financial intermediary for information concerning how to effect transactions in the Fund’s shares since we can only accept instructions from your financial intermediary.If you purchased shares of the Fund through a financial intermediary, you may contact your financial intermediary to determine if you are eligible to use the exchange policies described in this section and for its policies to effect an exchange.Your financial intermediary is responsible for transmitting your purchase or sale request to the Fund in proper form and in a timely manner, and may charge you a fee for this service. 1.Contact your Representative. After you have opened your account, you can buy additional shares of your Fund or other Funds in our fund family, redeem shares, or exchange shares into our other Funds by contacting your Representative.He or she will handle your transaction for you and tell you what paperwork, if any, is required.Written signature guaranteed instructions and other paperwork may be required for certain types of transactions.See our Signature Guarantee Policies and other requirements below. 2.Contact the Fund directly through its transfer agent. You can also buy (provided your account has a broker-dealer of record), sell, or exchange shares of the Fund by contacting the Fund directly through its transfer agent, Administrative Data Management Corp. (“ADM”), Raritan Plaza I, Edison, NJ 08837-3620 or by telephone at 1 (800) 423-4026.You can generally request redemptions or exchanges either by telephone, if you have telephone privileges, or in writing.Certain redemptions may not be transacted by telephone because they require a signature guarantee under our Signature Guarantee Policies, require account specific paperwork, or are not eligible for telephone redemption.The Fund does not generally accept transaction instructions via e-mail, fax, or other electronic means. To confirm that telephone instructions received from account owners are genuine, the Fund’s transfer agent records each telephone call, asks the caller for information to verify his or her identity and authority over the account (such as the account registration, account number, address of record, and last four digits of the owner’s social security number or the owner’s personal identification number), and sends a confirmation of each transaction to the address of record or by electronic delivery (if elected).The Fund and its transfer agent are not liable for acting on telephone instructions as long as they reasonably believe such instructions to be genuine and the procedures that they use to verify the caller’s identity and authority are reasonable. Telephone privileges are automatically granted to all new customers.It is your responsibility to decline telephone privileges if you do not want them.You may decline telephone privileges by notifying the Fund’s transfer agent that you do not want them.This will not affect your ability to place telephone orders through your Representative.However, declining telephone privileges will prevent you from effecting transactions directly through the 16 Fund by telephone.This may cause you to incur delays, potential market losses, and costs.Additional information about telephone privileges is included in the Fund’s SAI. 3.Signature Guarantee Policies and Other Requirements. The Fund requires written instructions signed by all owners with a signature guarantee from a financial institution that is a member of the Securities Transfer Agents Medallion Program for: all redemption requests over $100,000, except for redemptions made via draft check; redemption checks made payable to any person(s) other than the registered shareholder(s); redemption checks mailed to an address other than the address of record; and for redemptions to the address of record when the address of record has changed within thirty (30) days of the request (unless the written address change request was signed by all owners and signature guaranteed).The Fund may also require signature guarantees to establish or amend certain account privileges or services and in certain other situations.These are described in the Fund’s SAI. For trusts, estates, attorneys-in-fact, corporations, partnerships, and other entities, additional documents are required to confirm legal authority over the account, unless they are already on file.For example, the Fund requires a Certificate of Authority to be on file before it will honor a request for a redemption for an account established for a partnership, corporation, or trust.Similarly, the Fund requires official records, such as death certificates and letters testamentary or court orders, before honoring redemptions of accounts registered to decedents or wards under guardianships or conservatorships.If we are being asked to redeem a retirement account and transfer the proceeds to another financial institution, we may also require a Letter of Acceptance from the successor custodian and, for a 403(b) or 457 account, the signature of your employer or third-party administrator.The Fund’s transfer agent may, in its discretion, waive certain requirements for redemptions. Exchanges may only be made into the same class of shares of another First Investors Fund owned by the same customer that is available for sale to the customer.An exchange will be processed at the relative NAVs of the shares involved and any CDSC on the shares being exchanged will carry over to the new shares.There is no sales charge on an exchange.However, since an exchange of Fund shares is a redemption and a purchase, it may create a gain or loss which is reportable for tax purposes.Under certain circumstances, subject to approval by the Fund, the Fund may permit conversion from one class of shares to another class of shares within the Fund.Additional information regarding how to purchase, redeem and exchange shares of the Fund is included in the Fund’s SAI.The Fund reserves the right to change its Signature Guarantee Policies and other policies without prior notice. How are transactions processed? If a purchase, redemption or exchange order is received in good order by the Fund’s transfer agent at its offices in Edison, NJ by the close of regular trading on the NYSE, it will be priced at that day's NAV plus any applicable sales charge for a purchase (“offering price”) or minus any applicable CDSCs for a redemption.If you place your order with your Representative by the close of regular trading on the NYSE, your transaction will also be priced at that day's offering price provided that your order is received by our transfer agent in its Edison, NJ offices by our processing deadline.Orders placed after the close of regular trading on the NYSE, or received in our Edison, NJ offices after our processing deadline, will be priced at the next Business Day's offering price. The Fund has authorized certain third party financial intermediaries, such as broker-dealers and third party administrators to receive purchase and redemption orders on behalf of the Fund and to designate other intermediaries to receive purchase and 17 redemption orders on behalf of the Fund.You should contact your financial intermediary to find out by what time your purchase or redemption order must be received so that it can be processed the same day.It is the responsibility of your financial intermediary to transmit orders that will be received by the Fund in proper form and in a timely manner. The Fund reserves the right to refuse any order to buy shares, without prior notice, if the Fund determines that doing so would be in the best interests of the Fund and its shareholders.The Fund is not responsible for losses stemming from delays in executing transactions that are caused by instructions not being in good order.Shares of the Fund will only be issued against full payment, as described more fully in this prospectus and SAI. Payment of redemption proceeds generally will be made within 7 days.If you are redeeming shares which you recently purchased by check or electronic funds transfer, payment may be delayed to verify that your check or electronic funds transfer has cleared (which may take up to 15 days from the date of purchase). The Fund may not suspend or reject a redemption request that is received in good order or delay payment for a redemption for more than 7 days (except as described above), except during unusual market conditions affecting the NYSE, in the case of an emergency which makes it impracticable for the Fund to dispose of or value securities it owns or as permitted by the SEC. The Fund reserves the right to make in-kind redemptions.This means that it could respond to a redemption request by distributing shares of the Fund's underlying investments rather than distributing cash.To the extent the Fund redeems its shares in-kind, the redeeming shareholder assumes any risk of the market price of such securities fluctuating.In addition, the shareholder will bear any brokerage and related costs incurred in disposing of or selling the portfolio securities received from the Fund.For additional information about in-kind redemptions, please refer to the Fund’s SAI. 18 What are the sales charges? The Fund offers Class A, Advisor Class and Institutional Class shares.Class A shares are sold subject to a sales charge.There are no sales charges associated with the purchase of Advisor Class and Institutional Class shares.While each class invests in the same portfolio of securities, each class has different expense structures.Because of the different expense structures, each class of shares generally will have different NAVs and dividends. Class A shares of the Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your purchase, as illustrated in the Class A shares chart below.Class A shares sold without a sales charge may in some circumstances be subject to a CDSC, as described below. Class A Shares Your investment Sales Charge as a percentage of offering price* Sales Charge as a percentage of net amount invested* Less than $100,000 % % $100,000-$249,999 $250,000-$499,999 $500,000-$999,999 $1,000,000 or more 0 ** 0 ** * Due to rounding of numbers in calculating a sales charge, you may pay more or less than what is shown above. ** If you invest $1,000,000 or more, you will not pay a front-end sales charge.However, if you make such an investment and then sell your shares within 24 months of purchase, you will pay a CDSC of 1.00% except in certain circumstances.As described further in this prospectus, any applicable CDSCs may be waived under certain circumstances. The Fund has adopted a plan pursuant to Rule 12b-1 for its Class A shares.The plan allows the Fund to pay fees for the distribution related activities and the ongoing maintenance and servicing of shareholder accounts.The plan provides for payments at annual rates (based on average daily net assets) of up to 0.30% on Class A shares.No more than 0.25% of the Fund’s average daily net assets may be paid under the plan as service fees.Because Rule 12b-1 fees are paid out of the Fund’s assets on an ongoing basis, over time these fees will increase the cost of a shareholder’s investment and may cost a shareholder more than paying other types of sales charges.Advisor Class and Institutional Class shares do not pay Rule 12b-1 fees. Does the Fund or FIMCO make payments to financial intermediaries? When you buy and/or hold Fund shares through a financial intermediary, that financial intermediary typically will receive compensation.The source of that compensation may include the sales load, if any, that you may pay as a shareholder, and/or the Rule 12b-1 fee, if applicable, paid by the class of shares of the Fund that you own.FIMCO and its affiliates (at their own expense) may pay compensation to financial intermediaries for the promotion and sale of the Fund.In addition, FIMCO and its affiliates and the Fund may pay compensation to financial intermediaries for shareholder-related services, including administrative, sub-transfer agency type, recordkeeping and shareholder communication services. 19 The amount of compensation paid to different financial intermediaries may differ.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.Compensation paid by FIMCO or its affiliates includes amounts from FIMCO’s or its affiliates’ own resources and constitute what is sometimes referred to as “revenue sharing.” Compensation received by a financial intermediary from FIMCO or an affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating itself and its salespersons with respect to the Fund.For example, compensation may be paid to make Fund shares available to customers of a platform or similar program sponsor or for services provided in connection with such platforms and programs.Such compensation also may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.Additionally, it may cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating (registered) sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund, FIMCO or an affiliate, and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund over other potential investments.The compensation also may cause a financial intermediary to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds.You may contact your financial intermediary for details about any such payments it receives from the Fund, FIMCO, or its affiliates, or any other fees, expenses, or commissions your financial intermediary may charge you in addition to those disclosed in this prospectus. Are sales charge discounts and waivers available? A.Rights of Accumulation and Statements or Letters of Intent. You may qualify for a Class A share sales charge discount under our Rights of Accumulation (“ROA”) policy.If you already own shares of any First Investors Funds, you are entitled to add the current values of those shares (measured by (a) the applicable Fund’s Class A share value either at the current offering price, or in the case of Fund shares owned through a fee-based account, at the current net asset value and (b) at the current value of Advisor Class shares and Institutional Class shares) to your purchase in computing your sales charge.Thus, for example, if you already own shares of First Investors Funds and those shares are worth $100,000 based on the current offering price, your current purchase of $10,000 is entitled to the $100,000 sales charge discount.Class A shares of our Cash Management Fund are not counted for ROA purposes if they were purchased directly without a sales charge. In computing your sales charge discount level, you are also entitled to credit for the current values of First Investors Fund shares held in the accounts of other shareholders whose accounts are registered under your address of record (i.e., your mailing address on your account) and are serviced by your broker-dealer firm (“Eligible Accounts”).For example, you are entitled to combine the current values of all First Investors Fund shares (measured by (a) the applicable Fund’s Class A share value either at the current offering price, or in the case of Fund shares owned through a fee-based account, at the current net asset value and (b) at the current value of Advisor Class shares and Institutional 20 Class shares) owned by you, your spouse, your children, and any other individuals as long as you all share the same address of record and are serviced by the same broker-dealer firm. You can also qualify for a sales charge discount by establishing a non-binding statement or letter of intent (“SOI”) to purchase a specific dollar amount of shares within 13 months.For example, your current purchase of $10,000 will be processed at the $100,000 sales charge discount level if you establish an SOI for $100,000. You can include in your SOI accounts owned jointly by you and your spouse, accounts owned individually by either you or your spouse and accounts that you or your spouse control as custodian or as a responsible individual for your children and trust accounts for which only you and/or your spouse serve as trustee, as long as all accounts share the same address of record and are serviced by the same broker-dealer.For purposes of our SOI policies, spouse is broadly defined to include common law and life partners.Furthermore, an SOI covers both existing accounts and those that are subsequently opened by a designated person during the SOI period.You must use our SOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional person(s) you wish to cover at the time you enter into the SOI and the amount of your SOI.Once an SOI is established, it cannot be amended to add persons who were not specified initially nor can an SOI be “back dated” to cover prior purchases.However, you can revise the SOI amount upward at any time during the SOI period by completing our SOI Agreement Form (or other documentation acceptable to First Investors Funds).If the prior commitment has not been met by the time of the revision, the SOI period during which the purchases must be made will remain the same.Purchases made from the date of the revision will receive the reduced sales charge resulting from the revised SOI.If your prior commitment has been met by the time of the revision, your original SOI will be considered completed and a new SOI will be established. In addition, accounts of homeowners’ associations that are managed by certain management companies, where the management company has entered into an agreement to establish an SOI, the accounts have the management company’s address as their address of record and the accounts are serviced by the same broker-dealer, may also qualify for a sales charge discount under our ROA and SOI policies.You must use our SOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional entity(ies) you wish to cover at the time you enter into the SOI and the amount of your SOI. Moreover, subject to the conditions described above, you may also receive credit for Advisor Class and Institutional Class shares that you purchased and own and for Class A shares owned through a fee-based account under a program sponsored or maintained by a financial intermediary.Such shares will be valued at the current net asset value for ROA and SOI purposes. To ensure that you receive the proper sales charge discount, you must advise your broker-dealer or your financial intermediary of all Eligible Accounts and shares that can be aggregated with your own accounts for ROA purposes as well as your desire to enter into an SOI (if applicable).In addition, to receive a waiver or a reduction of a sales charge, you may wish to contact your broker-dealer or financial intermediary concerning your eligibility at the time of purchase.If you or your broker dealer or financial intermediary does not let the Fund know that you are eligible for a waiver or reduction, you may not receive a sales charge discount to which you may be eligible.
